Citation Nr: 1635954	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  13-00 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefit sought on appeal.  The Veteran filed a notice of disagreement (NOD) in September 2010; a statement of the case (SOC) was issued in November 2012; and a VA Form 9 was received in December 2012.  The Board remanded the matter in September 2015 and it is now again before the Board for adjudication.

The Veteran provided testimony to the Board at a videoconference hearing before the undersigned in April 2015.  A transcript of the hearing is of record.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of the electronic record, as well as the records within his Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not fully accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

By way of background, the Board remanded this matter in September 2015 in order to allow the RO to obtain and associate with the record VA treatment records from November 1970 to the present, and to attempt to obtain the Veteran's private treatment records related to his treatment for joint pain from 1970 through 1989, to include records from Dr. Hilton E. Smith, Dr. Thomas A. Athey, and Dr. Moon.  The RO was also to afford the Veteran a VA examination to confirm the existence of gout and determine its etiology.  If gout was confirmed, the examiner was to render an opinion as to whether it is at least as likely as not that the gout was manifested in service.  In making this assessment, the examiner was to take into consideration (1) the Veteran's accounts of having experienced pain in the knees and feet, restricted motion in the right knee and cramps in his legs during his period of active duty between February 1969 through February 1970, and (2) his symptoms of left knee pain during his service in the Army reserves.  The examiner was also to, given the particulars of the Veteran's history, render an opinion as to whether it is at least as likely as not that the gout was manifested within one year after the Veteran's February 1970 separation from active service.

The Board recognized the Veteran as having served as a helicopter repairman with service in the Republic of Vietnam.  He is a recipient of the Vietnam Cross of Gallantry with Palm.  Thus, the Board found that the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) apply in this case.  The Board, therefore, accepted the Veteran's lay reports of in-service symptoms and instructed the VA examiner to do the same.  The VA examiner was also instructed to review the claims file, which includes additional statements by the Veteran related to his in-service symptoms.  In particular, the Veteran reported at the time of his hearing that he had pain in his knees in service, to include fluid and swelling such that he could not bend his knees.  See hearing transcript at pages 6-7.

Following the Board's remand, the Veteran underwent VA foot, knee and lower leg, and arthritis examinations, all which confirmed the existence of gout.  The AMC then obtained a medical opinion related to the etiology of the Veteran's gout.  The November 2015 report shows the examiner's consideration of complaints of restricted right knee range of motion and cramps with running in 1970, as well as complaints related to his knees in 1983 and 1985 during his reserve service.  The examiner then noted a diagnosis of gout in 1999, based only upon the Veteran's reported history at the time of the examination.  The examiner went on to state that, according to the Mayo Clinic, gout is a systemic complex form of arthritis manifested by intense joint pain with inflammation, redness and limited motion.  The examiner then found that the Veteran's complaints related to joint pain and limitation of motion were "not unusual for any active duty [personnel engaging] in physical training.  It is likely that if the Veteran had an acute onset of gout while on active duty, his symptoms would have been consistent with those classic findings noted" in the Mayo Clinic description of gout.  The examiner, however, did not explain why the Veteran's symptoms of joint pain, with stiffness or swelling limiting knee motion, do not align with the classic symptoms listed by the Mayo Clinic.  Instead, the examiner merely concluded that the Veteran has reported a strong family history of gout, which is a risk factor for the disease, and reported the diagnosis of gout having occurred in 1999.  Seemingly based upon this alone, the examiner determined that there is no evidence of gout in active service, in the reserves, or until 1999.  

As to the finding that the gout was diagnosed in 1999, the examiner failed to note the Veteran's report at his hearing that the gout was diagnosed in 1985.  Moreover, the examiner did not recognize that the Veteran is not competent to determine when his symptoms were deemed to be consistent with a diagnosis of gout.  Although the Veteran is competent to describe his symptoms, whether the symptoms the Veteran experiences are in any way related to his current disability is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). Likewise, the Veteran does not have the medical expertise required to determine whether his gout was incurred in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  These are medical determinations and need to be made by a competent medical professional.  The question for the examiner is whether it is at least as likely as not that the symptoms manifesting during the Veteran's active service and continuing into his period of reserve service and since were the ongoing manifestations of the now existing gout.  This question was not answered by the November 2015 examiner.  This examination report, therefore, did not substantially comply with the Board's remand directives and cannot, in full, be used to decide the claim.  For these reasons, the RO or AMC must obtain an addendum opinion related to the etiology of the Veteran's gout.

As to the development of treatment records required by the Board's remand, in October 2015, the Appeals Management Center (AMC) requested records from the Central Alabama Healthcare System dating from November 1970 to the present.  In response, records from 2001 to 2004 were printed by the Tuskegee VA Medical Center (VAMC), as well as records within the same date range from the Columbus Community Based Outpatient Clinic (CBOC).  A February 2016 Report of General Information within the claims file shows that the AMC followed up and was told that these VA facilities sent all the records they had.  The AMC then generated the February 2016 supplemental SOC (SSOC).  The Board's prior remand required the RO or AMC to notify the Veteran if any records that are not available and allow him the opportunity to respond.  There is no indication that the RO or AMC notified the Veteran of any inability to obtain the records dated between 1970 and 2001.  Under 38 C.F.R. § 3.159(c)(2), the RO is obligated to make as many requests as are necessary to obtain these potentially relevant VA treatment records.  If the records are unable to be obtained, or the RO concludes the records do not exist, the RO must notify the Veteran of this fact.  38 C.F.R. § 3.159(e) (2015).  Such notice must include the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim, and notice that the Veteran is ultimately responsible for providing the evidence.  Id.  No such development has occurred with regard to the VA treatment records dated between 1970 and 2001.  On remand, the RO or AMC therefore, must meet this aspect of VA's duty to assist the Veteran.

Also in October 2015, the AMC sent the Veteran a letter requesting information and authorization to obtain the records from Dr. Hilton E. Smith, Dr. Thomas A. Athey, and Dr. Moon "and any other private physician who treated your bilateral hearing loss."  As this is a claim for service connection for gout, the Veteran obviously may have been confused by this communication.  On remand, the Veteran should be provided another opportunity to provide VA with the information and authorization needed to obtain these potentially relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of the inability to obtain the all non-duplicative VA treatment records dated from November 1970 to the present in accordance with 38 C.F.R. § 3.159(e) (2015).

2.  Attempt to obtain the Veteran's private treatment records from 1970 through 1987, where the Veteran sought treatment for joint pain (not bilateral hearing loss as noted in the October 2015 letter), to include all non-duplicative records of Dr. Hilton E. Smith, Dr. Thomas A. Athey, and Dr. Moon.  If any such records should exist, associate all relevant medical records with the claims file.  All efforts to obtain these records should be fully documented if the records are not available.  The Veteran should be notified of the inability to obtain any such records and allow the Veteran an opportunity to respond.

3.  After all available records have been associated with the claims file, all pertinent evidence should be again made available to the examiner who prepared the November 2015 opinion as to the etiology of the Veteran's gout.  If this examiner is not available, the claims file should be provided to an appropriate medical clinician to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The pertinent evidence of record must be made available for the examiner's review.  The examiner must be made aware of, and consider, the Veteran's accounts of having experienced pain in the knees and feet, restricted motion in the right knee due to fluid and swelling, and cramps in his legs.  These symptoms must be accepted as satisfactory lay evidence based upon the circumstances, conditions or hardships of the Veteran's combat service.

The examiner is to furnish an opinion with respect to the following questions:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's gout was manifested in service or is otherwise related to service?  In making this determination, the examiner should take into consideration (1) the Veteran's accounts of having experienced pain in the knees and feet, restricted motion in the right knee due to fluid and swelling, and cramps in his legs during his active duty from February 1969 through February 1970, and (2) his symptoms of left knee pain various times throughout his service in the Army reserves, as summarized in the narrative portion of the Board's September 2015 remand, and (3) the Veteran's assertion that the symptoms experienced during service were the initial manifestations of gout despite the later diagnosis of the disease.

(b) Is it at least as likely as not (50 percent or greater probability) that the disease was manifested within one year after the Veteran's discharge from active service in February 1970.  In making this determination, the examiner should again take into consideration (1) the Veteran's accounts of having experienced pain in the knees and feet, restricted motion in the right knee due to fluid and swelling, and cramps in his legs during his active duty from February 1969 through February 1970, and (2) his symptoms of left knee pain various times throughout his service in the Army reserves, as summarized in the narrative portion of the Board's September 2015 remand, and (3) the Veteran's assertion that the symptoms experienced during service were the initial manifestations of gout despite the later diagnosis of the disease.

A fully articulated medical rationale for each opinion expressed must be set forth in the report.  The examiner should discuss the particulars of the Veteran's medical history and the relevant medical science as applicable in this case.  The examiner must address whether the Veteran's history of symptoms is consistent with the classic symptoms of gout as reported by the Mayo Clinic (reported in November 2015 by the examiner).

4.  Review the record to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the above action, the claim on appeal should be readjudicated.  If benefits are not awarded to the Veteran's satisfaction, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




